Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142362 & (60)(62)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  ______________________________________                                                                    Brian K. Zahra,
                                                                                                                       Justices
                                                                     SC: 142362
  In re D.N. MOORE and J. MOORE, Minors.                             COA: 298008
                                                                     Macomb CC Family Division:
                                                                     2010-000200-NA

  ______________________________________/

         On order of the Court, the motions for leave to file brief amicus curiae are
  GRANTED. The application for leave to appeal the December 28, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2011                      _________________________________________
         0316                                                                   Clerk